Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-39, 44, 45, 48, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	On line 7 of claim 37, “the center riser pipe”’ lacks antecedent basis.
	On line 3 of claim 44, “the center riser pipe” lacks antecedent basis.
	On line 2 of claim 48, “the center riser pipe” lacks antecedent basis.
	On line 2 of claim 53, “the column spigot” lacks antecedent basis.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,839,864 in view of Knutson et al (US 5,707,527. 
With respect to instant claim 35, claim 1 of the patent recites all of the details of filtration device but fails to specify the filtration device being affixed to a containment structure. Knutson 
Instant claim 36 is covered by claim 1 of the patent.
Instant claim 37 is covered by claim 12 of the patent.
Instant claim 38 is covered by claim 13 of the patent.
Instant claim 39 is covered by claim 14 of the patent.
Instant claims 40-42 are covered by Knutson et al (see elements B, 68, and 74 in FIG.2A).
Instant claims 43 and 44 are covered by claim 1 of the patent.
Instant claim 45 is covered by claim 3 of the patent.
Instant claim 46 is covered by claim 4 of the patent.
Instant claim 47 is covered by claim 6 of the patent.
Instant claim 48 is covered by claim 9 of the patent.
Instant claim 49 is covered by claim 11 of the patent.
Instant claim 50 is covered by claim 1 of the patent and Knutson et al (see element 14 in FIG. 1 of Knutson et al).
Instant claim 51 is covered by claim 1 of the patent and Knutson et al (see element 14 in FIG. 1 of Knutson et al).

Claims 35-51 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,549,216 in view of Knutson et al (US 5,707,527. 

Instant claim 36 is covered by claim 1 of the patent.
Instant claim 37 is covered by claim 11 of the patent.
Instant claim 38 is covered by claim 12 of the patent.
Instant claim 39 is covered by claim 13 of the patent.
Instant claims 40-42 are covered by Knutson et al (see elements B, 68, and 74 in FIG.2A).
Instant claim 43 is covered by claim 1 of the patent.
Instant claim 44 is covered by claim 2 of the patent.
Instant claim 45 is covered by claim 3 of the patent.
Instant claim 46 is covered by claim 4 of the patent.
Instant claim 47 is covered by claim 6 of the patent.
Instant claim 48 is covered by claim 8 of the patent.
Instant claim 49 is covered by claim 10 of the patent.
Instant claim 50 is covered by claim 5 of the patent and  Knutson et al (see element 14 in FIG. 1 of Knutson et al).
Instant claim 51 is covered by claim 1 of the patent and Knutson et al (see element 16 in FIG. 1 of Knutson et al).

s 35-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,020,688 in view of Knutson et al (US 5,707,527. 
With respect to instant claim 35, claim 1 of the patent recites all of the details of filtration device but fails to specify the filtration device being affixed to a containment structure. Knutson et al disclose an analogous filtration device B affixed to a containment structure V (see FIGS. 2A-2B) and suggest that such an arrangements enables treatment of large volumes of stormwater (see lines 63-65 of col. 8). It would have been obvious to have modified the filtration device claimed in the patent so as to have been affixed to a containment structure as suggested by Knutson et al in order to enable for the treatment of large volumes of stormwater.
Instant claim 36 is covered by claim 1 of the patent.
Instant claim 37 is covered by claim 4 of the patent.
Instant claim 38 is covered by claim 5 of the patent.
Instant claim 39 is covered by claim 6 of the patent.
Instant claims 40-42 are covered by Knutson et al (see elements B, 68, and 74 in FIG.2A).
Instant claims 43 is covered by claim 7 of the patent.
Instant claims 44 is covered by claim 9 of the patent.
Instant claim 45 is covered by claim 10 of the patent.
Instant claim 46 is covered by claim 11 of the patent.
Instant claim 47 is covered by claim 13 of the patent.
Instant claim 48 is covered by claim 3 of the patent.
Instant claim 49 is covered by claim 16 of the patent.
Instant claim 50 is covered by claim 17 of the patent.
Instant claim 51 is covered by claim 8 of the patent.
Instant claim 52 is covered by claim 18 of the patent.

Instant claim 54 is covered by claim 20 of the patent.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW O SAVAGE whose telephone number is (571)272-1146.  The examiner can normally be reached on 7-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW O SAVAGE/Primary Examiner, Art Unit 1773